DISSENTING OPINION
By ROSS, PJ.
I regret that I am compelled to dissent from the conclusions of my associates.
This case is presented on appeal. The. deciding factor is purely a question of fact. Did the plaintiff have notice of the fiduciary character of the account, upon which the checks of “Woodward General Agent Gem City Life Insurance Company” were drawn. The writer of the opinion concludes that the checks signed “Edward D. Woodward General Agent Gem City Life Insurance Company” was not in itself sufficient to put the plaintiff on notice.
The line of authorities holding words similar to those used in this case merely descriptio personae in most cases apply to attempts to hold the principal upon the signature of the agent, or to cases where the agent is endeavoring to escape personal liability. They are not cases of notice to a payee. See 3 R.C.L., p. 1093, §302.
Every case must stand upon its own peculiar facts.
I am unable to comprehend how anyone receiving such a check in payment of a personal debt would not at once wonder why the drawer of the check used such an account for the purposes involved.
Common caution would inspire an inquirí'' addressed to the disclosed principal.
It is true that the Insurance Company placed trust in its agent, and is held responsible for the injury he may do to innocent persons. This is just the reason why a stranger must use care in dealing with the agent. Our whole commercial structure is built up on trust and confidence in agents and employees. Invariably *336the principal suffers by misplaced faith. It, therefore, becomes the duty of strangers dealing with agents, having the slightest reason to expect treachery to a trust to warn the principal who is always the last to become aware of the breach of faith. The penalty of loss attached to a transaction in which the stranger wilfully ignores a warning sign such as was present here should not be placed upon the principal, unless it is also made to appear that the confidence in the agent was negligently misplaced by the principal.
Any reasonable person would have apprehended a situation requiring explanation.
It is my conclusion that in this case the payee should bear the loss.